Citation Nr: 1113776	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-49 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1965 to October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of various statements from the Veteran make clear that he contends that he was treated for his back in the year following separation from military service.  Unfortunately, no effort appears to have been made to seek copies of these records, although it does not appear that the Veteran has ever completed the requisite forms describing the dates of the alleged treatment and location of the hospital. (Evidently Guadalupe Hospital in Puerto Rico.)  On remand, the Veteran should be asked for such information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the dates of treatment, and location of any back treatment that he received in the year following separation from service.  Then, seek to obtain any identified records.  The Veteran should be specifically asked to provide the full name and address of Guadalupe Hospital with authorization to obtain records for any back treatment at this facility within the first year after service.  A negative response should be requested if no records are available.

2.  Next, translate and complete the records request that was received from the Veteran in May 2010 (and attached to the RO's July 12, 2010 letter).

3.  Thereafter, readjudicate the claim.  If it remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







